DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119/120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 62/508350, 62/512175, 62/536994, and 62/541053 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Prior-filed applications fail to provide enablement for at least the following claimed features, as well as similarly worded features:
 	receive, from the base station, first downlink control information (DCI) related to release on the plurality of resource configurations; wherein all or part of the plurality of resource configurations are released based on the first DCI

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8, 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “wherein the uplink data is transmitted on the PUSCH scheduled based on a time resource set…” which makes the claim indefinite.  Claim 6 claims dependency from claim 1 which recites “grant free transmission” for PUSCH.  Hence it’s unclear by “scheduled based on a time resource set” Applicant intends to claim the PUSCH is scheduled based on an UL grant or scheduled based on semi-static scheduling.  Examiner will interpret as best understood.
Claim 6 recites the limitation “…a time resource set including at least one entry, wherein each of the at least one entry…” which makes the claim indefinite.  It’s unclear if the “time resource set” and “entry” are provided to the UE in the first configuration or not.  Examiner will interpret as best understood.
Claims 7, 8 are rejected for claiming dependency from rejected claim 6
Claim 8 recites the limitation “the first information among the first information” which makes the claim indefinite.  It is unclear what is being claimed.  Examiner will interpret as best understood.
Claim 8 recites the limitation “…the second information is applied to the repeated transmission of the uplink data” on lines 4-5.  However claim 8 recites “wherein…the at least one entry does not 
Claim 13 recites the limitation “wherein the second DCI is received the same number of times as the number of resource configurations…” which makes the claim indefinite.  Claim 13 claims dependency from claim 13 which recites the “DCI includes a specific field for indicating one resource”.  Hence it’s unclear if Applicant intended to claim a “DCI indicating a specific resource for activation” has to be received multiple times (same number of resource configurations) prior for that specific resource to be activated or not.  Examiner will interpret as best understood.
Claim 14 recites the limitation "the second setting information" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the language “A user equipment… (URLLC) communication, a transmitter for transmitting…” without indicating whether the components, e.g. transmitter, receiving, are part of the claimed UE.  It’s unclear if the components claimed are part of the UE or not.  Claim 15 also lacks language such as “comprising”, hence it’s unclear where the preamble ends and where the body of the claim begins.  Examiner will interpret as best understood.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
 	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 5, 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 9 of US Patent 10,834,744, hereafter Patent’744, in view of Cao et al (USPN 2018/0295651). 
	
	Regarding claim 1 of instant application, claim 1 of Patent’744 discloses
	A method for performing an uplink transmission in ultra-reliable low latency communication (URLLC), the method performed by a user equipment and comprising: (see lines 1-2)
 	receiving, from a base station, first configuration information including a plurality of resource configurations for dynamic grant-free uplink transmission, wherein the dynamic grant-free uplink transmission is semi-persistently configured and a dynamic grant-based uplink transmission is dynamically configured; (see lines 3-5, 89)
 	transmitting, to the base station, uplink data via PUSCH based on the first configuration information;  (see lines 6-7)

 	Cao discloses “and receiving, from the base station, first downlink control information(DCI) related to release on the plurality of resource configurations, wherein all or part of the plurality of resource configurations are released based on the first DCI” (UE receive DCI deactivation message from based to release grant-free resource(s) used for uplink transmission/deactivated for grant-free transmission [0079-0088, 0102-0105], FIGs. 2B-3D, provisional application [0070-0082], FIGs. 2.1-3c
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “receive, from the base station, first downlink control information (DCI) related to release on the plurality of resource configurations; wherein all or part of the plurality of resource configurations are released based on the first DCI” as taught by Cao into Patent’744’s system with the motivation to enable a UE to use specific resource(s) indicated by DCI to prevent collisions with transmissions from other UEs (Cao, paragraph [0079-0088, 0102-0105], FIGs. 2B-3D)

	Regarding claim 5 of instant application, claim 2 Patent’744 discloses configuration contains repetition information for uplink transmission

	Regarding claim 15 of instant application, claim 9 of Patent’744 discloses
 	A user equipment performing uplink transmission in ultra-reliable low latency communication (URLLC) communication, (see lines 1-3)
 	a transmitter for transmitting a radio signal; a receiver for receiving a radio signal; and a processor functionally connected to the transmitter and the receiver, the processor configured to: (see lines 3-5)
(see lines 3-5, 89)
 	transmitting, to the base station, uplink data via PUSCH based on the first configuration information;  (see lines 6-7)
	Patent’744 does not expressly disclose and receiving, from the base station, first downlink control information(DCI) related to release on the plurality of resource configurations, wherein all or part of the plurality of resource configurations are released based on the first DCI
 	Cao discloses “and receiving, from the base station, first downlink control information(DCI) related to release on the plurality of resource configurations, wherein all or part of the plurality of resource configurations are released based on the first DCI” (UE receive DCI deactivation message from based to release grant-free resource(s) used for uplink transmission/deactivated for grant-free transmission [0079-0088, 0102-0105], FIGs. 2B-3D, provisional application [0070-0082], FIGs. 2.1-3c
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “receive, from the base station, first downlink control information (DCI) related to release on the plurality of resource configurations; wherein all or part of the plurality of resource configurations are released based on the first DCI” as taught by Cao into Patent’744’s system with the motivation to enable a UE to use specific resource(s) indicated by DCI to prevent collisions with transmissions from other UEs (Cao, paragraph [0079-0088, 0102-0105], FIGs. 2B-3D)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 6, 9-12, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ying et al (USPN 2018/0323909) with provisional application 62/501489 filed 5/4/2017, in view of Cao et al (USPN 2018/0295651) with provisional application 62/482671 filed 4/6/2017.

	Regarding claim 15, Ying discloses 
	a user equipment performing uplink transmission in ultra-reliable low latency communication (URLLC), (URLLC UE, FIGs. 1, 27, comprising [0124, 0125, 0214-0216]
	a transmitter for transmitting a radio signal (transmit function of transceiver for transmitting wireless signals [0124, 0125, 0214-0216])
	a receiver for receiving a radio signal (receive function of transceiver for receiving wireless signals [0124, 0125, 0214-0216])
	a processor functionally connected to the transmitter and the receiver, the processor configured to (processor connected to transceiver [0124, 0125, 0214-0216])
 	receive, from a base station, first configuration information including a plurality of resource configurations for dynamic grant-free uplink transmission (receive from base station configuration for grant-free uplink access a plurality of configurations including periodicity, address, allocation, MCS, SPS resources [0066, 0128, 0129, 0164], Listing-1, Listing 2, provisional application [0061, 0124-0126]
	wherein the dynamic grant-free uplink transmission is semi-persistently configured and a dynamic grant-based uplink transmission is dynamically configured (dynamic grant-free uplink is persistently configured and uses DCI for activation whereas dynamic grant-based uplink is grant based [0059-0066], provisional application [0061, 0124-0126]
	transmit, to the base station, uplink data via PUSCH based on the first configuration information (transmits data to base station utilizing PUSCH [0078, 0100], provisional application [0061, 0124-0126]
	Ying does not expressly disclose receive, from the base station, first downlink control information (DCI) related to release on the plurality of resource configurations; wherein all or part of the plurality of resource configurations are released based on the first DCI

	Cao discloses receive, from the base station, first downlink control information (DCI) related to release on the plurality of resource configurations; wherein all or part of the plurality of resource configurations are released based on the first DCI (UE receive DCI deactivation message from based to release grant-free resource(s) used for uplink transmission/deactivated for grant-free transmission [0079-0088, 0102-0105], FIGs. 2B-3D, provisional application [0070-0082], FIGs. 2.1-3c
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “receive, from the base station, first downlink control information (DCI) related to release on the plurality of resource configurations; wherein all or part of the plurality of resource configurations are released based on the first DCI” as taught by Cao into Ying’s system with the motivation to enable a UE to use specific resource(s) indicated by DCI to prevent collisions with transmissions from other UEs (Cao, paragraph [0079-0088, 0102-0105], FIGs. 2B-3D)
Claim 1 is rejected based on similar ground(s) provided in rejection of claim 15. 

	Regarding claim 2, Ying discloses configuration information includes semi static resource allocation involving the steps of resource activation, UL transmission, and deactivation [0066]
	Ying does not expressly disclose wherein all or part of the plurality of resource configurations are released based on the first DCI and the resource set information 
 	Cao discloses wherein all or part of the plurality of resource configurations are released based on the first DCI and the resource set information (UE receive DCI deactivation message from based to release grant-free resource(s) used for uplink transmission/deactivated for grant-free transmission based on resource configuration allocated for transmission [0079-0088, 0102-0105], FIGs. 2B-3D, provisional application [0070-0082], FIGs. 2.1-3c
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein all or part of the plurality of resource configurations are released based on the first DCI and the resource set information” as taught by Cao into Ying’s system with the motivation to enable a UE to use specific resource(s) indicated by DCI to prevent collisions with transmissions from other UEs (Cao, paragraph [0079-0088, 0102-0105], FIGs. 2B-3D)

	Regarding claim 3, Ying discloses configuration information includes semi static resource allocation containing entries such as periodicity, address, allocation provided in the configuration [0066], FIG. 31

	Regarding claim 5, Ying discloses K repetition number for UL data [0063, 0105], Abstract, FIG. 31

	Regarding claim 6, Ying discloses UL data transmitted on PUSCH based on time resource provided [0066, 0078, 0100]

	Regarding claim 9, Ying discloses each of plurality configurations provided with different values [0066, 0129-0134], Listing-1, Listing 2

	Regarding claim 10, Ying discloses number of configurations provided to UE is dependent on overall available resource [0164, 0100, 0066, 0129-0134], FIG. 4

	Regarding claim 11, Ying does not expressly disclose “receiving, from the base station, second DCI related to activation on the plurality of resource configurations before transmitting the uplink data, wherein the uplink data is transmitted based on the first configuration information and the second DCI”
 	Cao discloses receiving, from the base station, second DCI related to activation on the plurality of resource configurations before transmitting the uplink data, wherein the uplink data is transmitted based on the first configuration information and the second DCI (UE receive DCI activation message from base station indicating resource(s) for grant-free transmission based on resource configuration allocated for transmission [0079-0088, 0102-0105], FIGs. 2B-3D, provisional application [0070-0082], FIGs. 2.1-3c
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “receiving, from the base station, second DCI related to activation on the plurality of resource configurations before transmitting the uplink data, wherein the uplink data is transmitted based on the first configuration information and the second DCI” as taught by Cao into Ying’s 

	Regarding claim 12, Ying does not expressly disclose “wherein the second DCI includes a specific field for indicating one resource configuration to be activated among the plurality of resource configurations”
	Cao discloses DCI containing a specific format containing fields for indicating resource(s) and other parameters to be utilized/activated for transmission [0080-0081]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein the second DCI includes a specific field for indicating one resource configuration to be activated among the plurality of resource configurations” as taught by Cao into Ying’s system with the motivation to enable a UE to use specific resource(s) indicated by DCI to prevent collisions with transmissions from other UEs (Cao, paragraph [0079-0088, 0102-0105], FIGs. 2B-3D)

	Regarding claim 14, Ying does not expressly disclose “receiving second configuration information for modifying the plurality of resource configurations, wherein all or part of the plurality of resource configurations is modified based on the second setting information“
	Cao discloses UE receiving an assignment or an update of new transmission resources [0091-0095, 0063, 0064], FIG. 3A
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “receiving second configuration information for modifying the plurality of resource configurations, wherein all or part of the plurality of resource configurations is modified based on the second setting information” as taught by Cao into Ying’s system with the motivation to enable 

Allowable Subject Matter
Claims 4, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7, 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Ying et al (USPN 2018/0368117)		FIG. 4

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI NGUYEN/Primary Examiner, Art Unit 2469